                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   NO. 5:15-CR-62-H
                                   NO. 5:15-CR-67-H
                                   NO. 5:15-CR-68-H


UNITED ·sTATES OF AMERICA,

         v.

DUKE ENERGY BUSINESS SERVICES
                                                                  ORDER
LLC; DUKE ENERGY CAROLINAS,
LLC; and DUKE ENERGY
PROGRESS, INC.,
       Defendants.




     The court is in receipt of the Invoice of the court appointed
                                                                 '
monitor, Benjamin F. Wilson and the law firm, Beveridge & Diamond,

P. C.,     ("CAM") dated October 2 9, 2 019, which was submitted to this

court on October 29, 2019.               This invoice covers services rendered

by   the      CAM    for   the   time   period   of   September   3,   2019   through.

September 30, 2019, and disbursements listed through September 30,

2019.      The parties have informed the court they have no objections

to the invoice submitted.               Therefore, the court, having carefully

reviewed the submissions, hereby approves the invoice for fees in

the amount of $45,163.00, plus disbursements of $30,592.23 for a

total invoice of $75,755.23.                Defendants are directed to render
payment of $75,755.23 to BEVERIDGE   &   DIAMOND, P.C., within 45 days

of the electronic submission of this invoice on October 29, 2019.


     This ~~ay of November 2019.




                                                  District Judge

At Greenville, NC
#35




                                2
